DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This Office Action is in response to amendments and arguments received on June 27, 2022. Claims 1-2, 6-8, 10-11 and 18 have been amended. Claims 1-20 remain pending. This communication is the second Office Action on the Merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
1. A method performed by a mobile device for logging data onboard an aircraft, (Applicant disclosure [0053] describes a mobile device as “a wireless communications device 50, such as a cellular or mobile telephone, a personal digital assistant, a tablet computer, a laptop computer, a smart watch, a portable display device, or some other suitable type of mobile device.” Therefore the broadest reasonable interpretation (BRI) of the claimed mobile device includes structures that are considered well-understood, routine and conventional computer processing devices.) comprising: 
outputting motion data from a motion sensor incorporated in the mobile device; (The claimed outputting and motion sensor are both non-specific such that they are well-understood, routine and conventional in nature. Therefore this may be considered a generic data gathering step that is insignificant extra solution activity.)
outputting time data representing times from a clock in the mobile device; (The claimed outputting and clock are both non-specific such that they are well-understood, routine and conventional in nature. Therefore this may be considered a generic data gathering step that is insignificant extra solution activity.)
storing the motion data from the motion sensor and associated time data from the clock in a non-transitory tangible computer-readable storage medium incorporated in the mobile device; (Storing data is a well-understood, routine and conventional generic computer process.)
processing the data to identify motion data representing a horizontal acceleration vector that corresponds to aircraft gate departure in a data processing system incorporated in the mobile device; (This is a data processing step that is considered a mental process performable by any generic general purpose computer, or by one of ordinary skill, by hand.)
identifying time data representing a begin time of the horizontal acceleration vector; (This is a data processing step that is considered a mental process performable by any generic general purpose computer, or by one of ordinary skill, by hand.)
setting a Gate Out time to be equal to the begin time; and (This is a data processing step that is considered a mental process performable by any generic general purpose computer, or by one of ordinary skill, by hand.)
storing data representing the Gate Out time in the non- transitory tangible computer-readable storage medium; (Storing data is a well-understood, routine and conventional generic computer process.)
and displaying symbology representing the Gate Out time on a display screen incorporated in the mobile device. (The claimed displaying symbology is interpreted in view of Applicant disclosure Fig. 5, item 24, and is considered to be well-understood, routine and conventional in nature. Therefore the claimed displaying is considered a well-understood, routine and conventional generic computer process.)
The Supreme Court has “long held that this provision contains an important implicit exception: [l]aws of nature, natural phenomena, and abstract ideas are not patentable.” E.g., Alice Corp. v. CLS Bank Inti, 573 U.S. 208, 216 (2014). 
In issues involving subject matter eligibility, our inquiry focuses on whether the claims satisfy the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 216—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). This framework considers, in the first step, whether the claim at issue is “directed to” one of those ineligible concepts. Id. If not, the claim satisfies § 101. Id. If the claim is “directed to” one of those ineligible concepts, we proceed to the second step, where we “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 566 U.S. at 79). The Supreme Court characterizes the second step as “a search for an ‘inventive concept’ — i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (quoting Mayo, 566 U.S. at 72—73) (alteration in original). “[Merely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. at 221. 
On January 7, 2019, the PTO issued revised guidance on the application of § 101. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (hereinafter “2019 Guidance”). The 2019 Guidance includes steps 2A and 2B. Under Step 2A, Prong One, of that guidance, we first look to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes). If a claim recites a judicial exception, we proceed to Step 2A, Prong Two, in which we determine if the claim recites additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)—(c), (e)-(h)). Only if a claim recites a judicial exception and fails to integrate that exception into a practical application, do we proceed to Step 2B of the guidance. At Step 2B, we determine if the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or simply appends well understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 2019 Guidance.
Applying Step 1 of the Alice Analysis, the claims are understood to be directed to a process, machine, manufacture or composition of matter, and therefore we proceed to step 2A.
Applying Step 2A, Prong One of the Alice analysis, claim 1 is determined to be directed to an abstract idea (mental processes). Claim 1 is directed to a mental process of identifying motion data representing a horizontal acceleration vector that corresponds to aircraft gate departure, identifying time data representing a begin time of the horizontal acceleration vector, setting a Gate Out time to be equal to the begin time of the horizontal acceleration, and storing the Gate Out time.  Claim 1 does not claim any steps that cannot be performed mentally by one of ordinary skill in the art, but is merely performed on a generic computer, and therefore falls within the “mental processes” grouping. See 84 Fed. Reg. 52. Because we conclude that claim 1 recites an abstract idea, we proceed to Step 2A, Prong Two.
Applying Step 2A, Prong Two of the Alice analysis, we determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception; and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not “directed to” the judicial exception.
Apart from the storing and processing steps of the abstract idea performable by a generic general purpose computer, the only additional elements recited in claim 1 is outputting motion data from a motion sensor, outputting time data from a clock, and displaying symbology representing the gate out time on a display screen, all steps performed by a mobile device onboard an aircraft. As outlined above, all of these elements are considered well-understood, routine and conventional in nature. They are not materially modifying or modified by the mental process in any meaningful way, and are therefore considered insignificant extra solution activity that is immaterial to the substance of the claim. Further, it is noted that the outlined mental process may clearly be performed by one of ordinary skill while riding onboard an aircraft by merely sensing the motion of the aircraft via the human body’s vestibular system, and noting the time of occurrence of aircraft Gate Out. Therefore, these factors are considered insignificant extrasolution activity. Claim 1 does not recite any limitation that even generally links the use of the judicial exception to a particular technological environment, or any limitation that represents any meaningful application of the mental process. Accordingly, the language itself of claim 1 does not reflect an improvement in any particular technical field or technology. There is also no evidence that the claimed system recites an improvement to the functioning of the “computer system” itself. See MPEP § 2106.05(a). Claim 1 also does not appear to use a judicial exception in conjunction with any particular machine. See 84 Fed. Reg. 55. Accordingly, claim 1 does not integrate the judicial exception into a practical application of the exception, and we proceed to Step 2B.
Applying Step 2B of the Alice analysis, the claim(s) does/do not include additional elements beyond the judicial exception that is not “well-understood, routine, conventional” in the field or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations are no more than a field of use or merely involve insignificant extrasolution activity. Therefore, viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Corrective action or clarification is required. 
Independent claim 8 is a mobile device performing the method of claim 1, and comprises the same or similar structure, abstract idea and application of claim 1, and is therefore rejected the same or similar to claim 1, as detailed above. 
Independent claim 11 is a method that is the same or similar to claim 1, wherein motion data is analyzed in order to generate and store a “0001 event” (understood in view of Applicant disclosure as aircraft gate departure, aircraft gate arrival, aircraft takeoff and aircraft landing events), also considered to be an abstract idea without significantly more in the same or similar manner to claim 1, and is rejected the same or similar to claim 1, as detailed above.
Independent claim 18 is a mobile device performing the method of claim 11, and comprises the same or similar structure, abstract idea and application of claim 1, and is therefore rejected the same or similar to claim 11, as detailed above. 
Dependent claims 2-7, 9-20, 12-17 and 19-20 have been evaluated in a similar manner, and do not appear to overcome these deficiencies. Therefore, dependent claims 2-7, 9-20, 12-17 and 19-20 are rejected in the same or a similar manner as claims 1, 8, 11 and 18 above.

Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 101 have been fully considered, but are not persuasive. 
In response to Applicant arguments on page 13-14 regarding a human (e.g. pilot) being capable of performing the claimed abstract idea mentally, the Examiner respectfully disagrees at least because Applicant misrepresents the mental process that includes merely looking at acceleration data, and determining a result. Detecting motion data is performed by a motion sensor, addressed as an element that is well-understood, routine and conventional, and therefore considered a generic data gathering step that is insignificant extra solution activity.
Further, even if the motion data gathering be considered part of the abstract idea, this argument is also not persuasive at least because the human mind of one of ordinary skill would is clearly capable of sensing a horizontal acceleration change generated from a gate departure event at least via the vestibular system, and making such a deduction.  
In response to Applicant arguments on page 14 regarding special purpose programming converting a general purpose computer into a special purpose computer, the Examiner respectfully disagrees. While it is indeed possible to have special purpose programming that is not performable in the human mind, this is simply not the case due to the broadest reasonable interpretations of claim 1 that includes data interpretation. 
In response to Applicant arguments on page 15 regarding claims 18 and 20 were unpatentable over claim 8 of U.S. Patent No. 10796508, the Examiner respectfully reminds Applicant that the double patenting standards and analysis is entirely different than the 35 U.S.C. § 101 standards, and one rejection has nothing to do with the other. 
Further, Applicant is reminded that each application is examined on a case-by-case basis considering the facts of each case. An argument that a claim in the present application should be considered patent-eligible because a separately claimed invention in a parent application was considered patent-eligible is improper. 
Should Applicant wish to discuss amendment strategies to overcome this rejection in view of the facts regarding claim 8 of U.S. Patent No. 10796508, Applicant is encouraged to contact the Examiner for an interview, where such strategies may be discussed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
July 27, 2022

 /TODD MELTON/ Primary Examiner, Art Unit 3669